At the same time that defendant signed the note sued upon, he executed a written agreement to purchase stock in the plaintiff company, reading, in part, as follows:
"The member agrees to, and hereby does, subscribe for five shares of the capital stock of the corporation, and agrees to pay therefor the sum of fifty dollars on the call of the board of directors of the corporation, and the new corporation will issue to *Page 75 
the member a certificate of shares of stock of the par value of fifty dollars."
The certificate of stock was not delivered to him because he did not pay for it. The undertaking of the company to deliver this stock was the consideration which passed to him for the execution and delivery of his note. In an action on the note, the consideration therefor might, of course, be inquired into. This agreement was offered in evidence by plaintiff as a part of its case. In my opinion, parol evidence was not admissible to vary its terms.
"Where the written contract speaks, its language as to the obligation of defendant is final, and the court was not in error in refusing to let defendant show otherwise."Waller v. Sloan, 225 Mich. 600, 603.
See, also, Price v. Marthen, 122 Mich. 655; Davis v.Steingass, 215 Mich. 57; Frischkorn Real Estate Co. v. Hoskins,226 Mich. 30; Farmers' Co-operative Elevator v.Sturgis  Sons, 226 Mich. 437.
While defendant's counsel, in answer to an inquiry of the court as to the effect of the contract, said: "We want to show that it was obtained by fraud and misrepresentation," the record is devoid of proof supporting such claim. It is apparent that the trial court was of this opinion, but, as stated by him, there were a number of similar cases on the calendar and he concluded that it was better to submit this one to the jury under the Empson Act (3 Comp. Laws 1915, § 14568), and make a record which would, on review in this court, decide them all.
The judgment non obstante veredicto was properly entered, and should be affirmed.
  WIEST and CLARK, JJ., concurred with SHARPE, J. *Page 76